—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), *247entered January 25, 1999, which, upon the grant of plaintiffs’ motion for reargument and renewal, denied defendants’ previously granted motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Under the circumstances here present, defendant failed to establish as a matter of law that its van was not involved in the hit-and-run accident. Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.